Citation Nr: 1456809	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 1979 and from July 1979 to September 1980.  The Board notes that the Veteran was given an other than honorable discharge in September 1980.  An administrative decision in June 1981 found that the Veteran's other than honorable discharge was not a bar to VA benefits.

This matter came before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In December 2013, the Veteran testified at hearing held via videoconference before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

Given that there are several psychiatric diagnoses of record, the claim has been recharacterized more broadly to encompass any acquired psychiatric disorder, as well as separate consideration for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).


FINDINGS OF FACT

1. There is no diagnosis of PTSD based on a claimed credible stressor, the Veteran did not engage in combat with the enemy, and there is no credible supporting evidence of the Veteran's alleged in-service stressors.
 
2. An acquired psychiatric disorder was not manifest in service; a psychosis did not become manifest within a year of separation; and no current acquired psychiatric disorder is related to service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).
 
2. An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2010.  The claim was last adjudicated in June 2012.

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, all available and pertinent personnel records, post service treatment records, and records from the Social Security Administration (SSA) have been obtained and associated with the file.  

The Veteran testified that he was involved with a trial run involving a hyperbaric chamber in connection with treatment for his psychiatric disabilities.  To the extent that there are outstanding records in this respect that are not associated with the file, the Board finds that there is no indication that any outstanding evidence is not cumulative of what is already of record and considered by the RO and the Board.  For instance, service connection for PTSD is not warranted here because there is no official diagnosis based upon credible supporting evidence of a stressor.  The physician, Dr. B.C.B, who is supervising the study is the same physician who evaluated the Veteran on several occasions and she has indicated on this record that he does not have a PTSD diagnosis.  Although she believed the Veteran has anxiety and depression, there is no indication that treatment records would contain a nexus opinion linking such to service or that obtaining the records would lend to substantiating the claim in any way.  

The Board notes that the majority of the service treatment records were unavailable and could not be associated with the file; VA's efforts to obtain them are diligently documented.  See Formal Finding on the Unavailability of Service Treatment Records.  By letter in February 2011, the Veteran was notified of the search efforts and results, and he was informed of the types of documents that can be substitutes for service treatment records.  He was given 10 days to submit any information or relevant documents that he may have in his possession in this regard.

Additionally, VA has afforded the Veteran an examination in connection with his claim in June 2011 and an etiological opinion has been provided as to both PTSD and other acquired psychiatric disabilities.  The Board finds that this examination and opinion are adequate and thus, VA's duties to assist in this respect have been satisfied.

The Veteran was also given an opportunity to testify before the undersigned.  During the December 2013 hearing, the VLJ clarified the issue on appeal, elicited relevant testimony, identified any evidentiary deficits, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

In the context of a PTSD claim, the duty to assist involves assisting the Veteran in providing relevant information to help verify the claimed in-service stressors.  By his VCAA letter, he was informed of the types of information that is helpful and necessary in this regard.  The Veteran provided stressor information in October 2011 on VA Form 21-0781 (Statement in Support of Claim for PTSD) and has submitted numerous written statements and oral testimony with respect to this alleged stressors.  The Board acknowledges that an in-service PTSD stressor has not been verified by VA as the record does not contain evidence of verification attempts.  The RO has denied the Veteran's claim based on there being no clinical diagnosis of PTSD (e.g., Veteran did not meet the medical criteria), thus it essentially found no need for further development.  Upon reviewing the evidence of record, the Board finds that further development (i.e., verification of the reported stressors) would be a futile effort because the Board does not find that the Veteran's reported stressors are credible (as will be explained in more detail before).  As such further development in this case is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Thus, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claim of service connection for PTSD and other psychiatric disorders other than PTSD.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The Veteran and his representative have submitted evidence and argument in support of the Veteran's claim and were active participants in the claims process.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Principles and Regulations of Service Connection

As an initial matter, the Board notes that the evidence does not suggest that the Veteran engaged in combat with the enemy or that his claimed PTSD is related to combat.  In any event, the Veteran's service personnel records and DD Form 214 do not reflect that he received any medals indicating combat service.  Thus, the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD is diagnosed by a medical professional, VA must assume that the diagnosis meets the criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

A veteran must present "credible supporting evidence" establishing the occurrence of a recognizable stressor during service.  See 38 C.F.R. § 3.304(f).  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994). 

Effective on July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d) ; Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b) ).

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  
Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In the present case, the Board finds that the weight of the probative evidence is against the claim of service connection, for the reasons set out below.

The Veteran has contended that his current psychiatric disorders, including his PTSD, are related to stressful and traumatic events in service.  Specifically, the Veteran claims the following stressors.  (1) When he was exiting a latrine, someone was up on the roof, possibly playing a prank, and hit the Veteran over the head with a liquor bottle.  (2) When pulling guard duty, he and another soldiers had to pick up a Vietnamese lady who helped out in the kitchen.  One soldier would have to sit in the back with her while one soldier drove and the other sat in the passenger's side seat.  A friend stood in for the Veteran during one night of duty and was shot in the hip.  (3)  When waiting to be assigned, the Veteran was on patrol in-country in Vietnam.  There was open fire and the Veteran engaged in shooting at people and he saw people die.

A review of the service records cannot corroborate these incidents nor is it shown that the Veteran had any psychiatric problems in service.   Despite the majority of the Veteran's service treatment records being unavailable, available service records, to include personnel records, reflect that the Veteran did not have PTSD or a psychiatric disability in service.  The record does contain an August 1980 Report of Mental Status Evaluation, which was conducted in connection with his discharge proceedings.  It indicates that the Veteran's behavior was normal, he was fully alert and fully oriented, his mood was level, thinking process was clear, thought content was normal, and had "good" memory.  There were no mental illnesses found.  He was found to be mentally responsible and able to distinguish right from wrong at the time of discharge.  Furthermore, the available records also cannot confirm the Veteran's reported incidents.  In fact, aside from the fact that the Veteran was issued a discharge under other than honorable conditions and reduced in grade for bad conduct, the record reflects that the Veteran was otherwise praised for his work as a club manager (but also rose up the ranks as a leading chef, starting as a baker).  This was his military occupational specialty (MOS), as his work primarily dealt with cooking and coordinating club functions.

Post service treatment records reveal conflicting evidence as to whether the Veteran has a valid diagnosis of PTSD.  The record reflects some indication of psychiatric problems and treatment in the late 2000s, documented from January 2008.  For instance, a January 2008 private treatment record from Bullhead City, Arizona shows that the Veteran was admitted for treatment of a variety of health problems and substance abuse problems.  An impression was noted that the Veteran had a "[h]istory of multiple traumas, possible [PTSD], possibly linked with his substance abuse problem."  A February 2009 internal medical progress report from Desert Oasis (Dr. O.I.) indicates subjective findings of a "history what [Dr. O.I.] suspect[s] to be also PTSD because of service in the military . . .and having significant psychosocial stressors, particularly marital issues . . . having depressive symptoms . . . ."  He assessed the Veteran with anxiety disorder with possible PTSD and stated the Veteran on an anti-anxiety medication.  Dr. O.I.'s reports in March 2009 indicates that the Veteran has PSTD with increased anxiety component, among other health issues, which two weeks later, changed to "anxiety disorder with [PTSD]." 

An October 2009 VA treatment record by Dr. B.C.B indicates that the Veteran was seeking treatment for his psychiatric symptoms of anxiety and depression, such as panic attacks.  He was assessed with Axis I anxiety disorder not otherwise specified (rule-out panic disorder with agoraphobia versus PTSD), alcohol abuse by history, depressive disorder not otherwise specified versus dysthymia, and rule-out cognitive disorder.  

In connection with SSA disability benefits, the Veteran was examined in September 2010 where he told the examiner that he had a history of PTSD.  He related his symptoms to the examiner and a brief statement of his stressor (he did patrol duty, cooking, and guard duty; saw people die and killed people).  Findings were made and indicated in the report.  Ultimately, the Veteran was diagnosed with Axis I, PTSD, chronic; alcohol dependence without physiological dependence; and cognitive disorder, not otherwise specified.  Symptoms of anxiety and depression were noted.

The Veteran submitted an April 2010 letter from Dr. O.I. which stated that the Veteran has PSTD and history of habitual alcohol abuse with episodes of withdrawal syndrome.  A May 2010 report from Dr. O.I. indicated treatment for his anxiety and depression with medications; assessment was history of anxiety and depression with PTSD.  

The record contains a VA January 2011 note establishing primary care with Dr. G.K.  The Veteran's assessment was active depression and active PTSD, in pertinent part.  

In June 2011, the Veteran was afforded a VA examination by a Board-certified psychiatrist in connection with his claim for service connection.  The case-file was reviewed and medical records were reviewed.  The Veteran's history, to include self-reported history, stressor information, and military history, was summarized in the report.  Examination findings were also reported.  The examiner ultimate diagnosed the Veteran with Axis I chronic adjustment disorder not otherwise specified and Axis II personality disorder not otherwise specified with antisocial traits.  The examiner specifically commented that the Veteran did not meet the DSM-I criteria for PTSD.  The reasoning was that although the Veteran served in Vietnam, claimed stressors appear to fall short of nature and severity of stressors required for the a DSM-IV-based PTSD diagnosis.  He did not meet the symptoms threshold criteria or the socioccupational dysfunction criteria required for a DSM-IV-based diagnosis of PTSD.  Instead, the examiner found that the Veteran's psychiatric presentation is best accounted for by a diagnosis of chronic adjustment disorder and personality disorder.  She mentioned that his chronic adjustment disorder appears to be related primarily to an "ugly divorce" leading to financial problems for the Veteran.  The earliest evidence of record of clinically significant depressive symptoms is in June 2009.  

Significantly, in the VA examination report, the examiner noted that during the examination, the Veteran showed a pattern of deceitfulness, appeared to show a pattern of repeatedly lying in order to obtain VA disability.  It was also noted that the Veteran had a tendency to exaggerate symptoms such as being nervous, shaky, using of breathing techniques.  

The Veteran requested to have a new assessment after understanding the results of the June 2011 VA examination and another assessment was made by treating physician Dr. B.C.B in September 2011.  She reviewed the examination findings from June 2011 and indicated that the results did not afford a diagnosis of PTSD.  Results were suggestive of depressive and anxious symptoms and his recommendation treatment for these symptoms.  To that end, the Veteran later testified that he participated in a study with Dr. B.C.B. (a trial run through the Healing Center) involving a hyperbaric chamber and diving.  

As aforementioned, the Veteran has been shown to be a non-combat Veteran as there is no evidence that the Veteran actually engaged in combat with the enemy.  In fact, the Veteran's service personnel records confirm this fact.  Thus, as a non-combat Veteran, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The question of whether the Veteran was exposed to a stressor in service under these facts is a factual one and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  The private treatment records and Dr. G.K. evaluation that suggested that the Veteran has PTSD are based on the Veteran's own account of an in-service stressor that is otherwise unverified and/or not credible.  Those treatment records do not identify any specific supporting evidence corroborating the stressors.   In fact, the private treatment records and Dr. G.K.'s report do not contain a summary of the stressor as reported by the Veteran; there is no indication what specific traumatic event was being considered in rendering the diagnosis.  Notably, for the most part, those diagnoses of PTSD were accompanied by general statements such as the Veteran's Vietnam experience, as opposed to specifically identifying the stressor that caused the Veteran's PTSD or psychiatric disability.  The physicians merely accepted the Veteran's uncorroborated accounts of in-service trauma as fact.  These reports containing diagnoses of PTSD do not lend credibility to the Veteran's accounts of an in-service stressor.  See id.  As such the Board finds that the Veteran has not provided credible supporting evidence of an in-service traumatic event.

Moreover, the Board finds that the Veteran's stressors are not consistent with the circumstances of his service, such as his MOS, which involved cooking and planning events, for the most part, such that the Veteran's statements alone, and uncorroborated would amount to credible supporting evidence of its occurrence.  See 38 U.S.C.A. § 1154(a).

In sum, the Board recognizes that the record contains various diagnoses from physicians who have accepted the Veteran's self-reported history, to include his claimed in-service stressor, and who have rendered a PTSD diagnosis.  The Board also acknowledges that the Veteran is competent to repeat diagnoses that he has been given by physicians.  However, as the Board is unable to confirm the stressor as there is no credible supporting evidence that the stressor occurred and as the stressful events are not consistent with the circumstances of the Veteran's service, the Board finds any diagnosis of PTSD to lack probative weight because they were based upon not credible stressors.  Instead, the Board finds that the probative evidence of record as to whether or not the Veteran has a diagnosis of PTSD is the June 2011 VA examiner's finding and opinion.  Although the examiner considered the Veteran's claimed stressors in assessing the Veteran, albeit not finding him credible, she found that the Veteran did not meet the DSM-IV criteria for PTSD for a variety of reasons mentioned above; it was not merely due to the fact that stressor was not credible or supported by the record.  She supplied sufficient rationale supported by her medical knowledge and facts of the case to support her opinion.

As aforementioned, the Board concludes that efforts to attempt verification through official sources would be fruitful.  Also, as noted, the Veteran's own statements are not sufficient to verify a non-combat stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Veteran was given ample opportunity to provide additional supporting evidence and has not done so.  Thus, the record does not contain a PTSD diagnosis that is based upon consideration of a credible stressor, and without a credible, verified stressor in this case, the Veteran fails to meet the criteria for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f) ; Cohen, 10 Vet. App. at 139. 

With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is inapplicable.  

In sum, the evidence does not reflect that the Veteran has a valid diagnosis of PTSD based on any credible stressors or based on fear of hostile military or terrorist activity.  Accordingly, service connection for PTSD must be denied.

Acquired Psychiatric Disorders Other

The record reflects post-service diagnoses of anxiety disorder, depressive disorder, cognitive disorder, chronic adjustment disorder, and personality disorder.  The Veteran avers that his psychiatric disabilities are related to service.  He claims that the same stressful events alleged to have caused his PTSD also caused his other psychiatric disabilities.  

As previously explained, the available service treatment records do not indicate any psychiatric diagnoses or symptomatology; and no evidence of a psychiatric disorder in service or psychoses within one year after separation from service is shown by the record.  On this record, as mentioned above, the Veteran did not mention any psychiatric issues in the context of medical treatment until 2008.  

The facts pertaining to post-service psychiatric treatment were summarized above.  

The June 2011 provided the only detailed etiological opinion with respect to the Veteran's diagnosed chronic adjustment disorder.  She rendered a negative nexus opinion and in the contents of the examination report, she carefully delivered her rationale.  She stated that this appears to be related to other life stressors such as divorce or financial problems and not to service.  Other than a personality disorder, she found that no other psychiatric disorders were found that day upon examination.  The Board finds that the VA examiner's opinion as to chronic adjustment disorder is the most salient, probative etiological opinion of record.  

Although there is no medical etiological opinion with respect to the Veteran's anxiety disorder, cognitive disorder, and depressive disorder, the Board finds that the medical and lay evidence demonstrates more likely than not that these are not related to an incident in service for the reasons set forth below.

Unlike PTSD, to warrant service connection for a psychiatric disorder, credible supporting (or corroborating) evidence is not required; rather, credible evidence that the alleged in-service incident occurred is necessary.  

With respect to the issue of acquired psychiatric disorders other than PTSD, the Board has carefully considered all of the lay statements of record.  The Board acknowledges that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  

To the extent that the Veteran is competent to so state that he has any psychiatric disability related to an event in service, the Board finds that his statements are not credible, especially because he is attempting to link his psychiatric disabilities to an uncorroborated event unsupported by the probative evidence of record.  Again, the Board stresses that despite the fact that these statements are not corroborated, the Board doubts that such events occurred as the Board doubts the Veteran's credibility.  Although Dr. O.I.'s reports seem to indicate that the Veteran's anxiety disorder and depression are related to in-service events, it is unclear which event in service gave rise to such disorders or if the Veteran's diagnoses are primarily from post-service stressors.  None of the physicians' reports who have diagnosed the Veteran with a psychiatric disorder have given any explanation as to its connection to the Veteran's service.  At best, the explanation was generalized or vague.  A report essentially containing a mere psychiatric diagnosis based upon a generalized or vague history provided by the Veteran (without further explanation or rationale of its relationship to service) is not probative evidence of a positive nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  Thus, the record does not contain probative evidence of a positive connection to service for any psychiatric disability.

Finally, the Board notes that personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Therefore, service connection is denied for any diagnosed personality disorders.

In conclusion, no probative evidence exists on this record that links any acquired psychiatric disorder to an event or incident of the Veteran's period of service.  In fact, the only probative evidence of record with respect to etiology of an acquired psychiatric disorder is the June 2011 VA examiner's negative opinion with respect to the chronic adjustment disorder.  For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder other than PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).



ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


